Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-80748-ALTMAN/Reinhart


      DANIEL HALL,
      BURFORD CAPITAL LLC, and
      DUNDROD INVESTMENTS LTD.,

          Plaintiffs,

          v.

      HARRY SARGEANT, III,

         Defendant.
      ______________________________________/

               PLAINTIFFS’ MOTION TO STRIKE DEFENDANT’S DECLARATIONS
                   SUBMITTED IN SUPPORT OF SUMMARY JUDGMENT

          Plaintiffs Daniel Hall, Burford Capital LLC (“Burford Capital”), and Dundrod
  Investments Ltd. (“Dundrod”), by and through undersigned counsel, and pursuant to Federal
  Rules of Civil Procedure 26, 37, and 56, hereby move to strike the declarations of Defendant
  Harry Sargeant, III (“HS3” or “Defendant”), Gregory Coleman, Ali Rahman, and Harry
  Sargeant, IV, all submitted by Defendant in support of his Motion for Summary Judgment and
  Incorporated Memorandum of Law, ECF No. 320 (“Def. Mot.”), and in support, state as follows:
                                              ARGUMENT
          In support of his Motion for Summary Judgment, Defendant filed several declarations,
  including one of his own, and three others from his attorney, Gregory Coleman, his son, Harry
  Sargeant, IV (“HS4”), and his business associate, Ali Rahman. ECF Nos. 323-12, 323-13, 323-
  43, 323-44. All four declarations are improper as evidence on summary judgment because they
  largely consist of self-serving statements and opinions, otherwise unsubstantiated (and
  oftentimes blatantly contradicted) by the record before the Court. Nor are Rahman or HS4 even
  proper declarants, because Defendant never disclosed them as witnesses as required. This Court
  should strike all four declarations in their entirety.
          “An affidavit or declaration used to support or oppose a motion [for summary judgment]
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 2 of 7



  must be made on personal knowledge [and] set out facts that would be admissible in evidence.”
  Fed. R. Civ. P. 56(c)(4). This Court may strike an affidavit or declaration submitted in support
  of summary judgment. “An affidavit submitted in support of a motion for summary judgment
  should be stricken ‘when it is a conclusory argument, rather than a statement of fact, or when the
  affidavit is not based on personal knowledge.” Longhini v. W. 97 Corp., 2016 WL 7438829, at
  *1 (S.D. Fla. Apr. 29, 2016); see Broughton v. Sch. Bd. of Escambia Cty., Fla., 540 F. App'x
  907, 911 (11th Cir. 2013) (affirming district court’s decision striking affidavits not based on
  personal knowledge). Far from presenting statements of fact based on personal knowledge, the
  declarations largely consist of statements that “would traditionally be presented to the Court by
  Plaintiffs’ counsel in the form of legal argument.” Johnson v. Bush, 2002 WL 34355953, at *1
  (S.D. Fla. Apr. 19, 2002).
         A.      Defendant’s Declaration
         Defendant’s own declaration reads more like a pleading than a witness’s affidavit. Many
  statements, in fact, are cribbed straight from the Second Amended Complaint (“SAC”) and
  merely restate (unproven) allegations verbatim. Compare Def. Decl. ¶¶ 3-4, 6, 10-12, 26, ECF
  No. 323-12, with SAC ¶¶ 17-18, 21-22, 25-26, ECF No. 1-4. See Melton v. Kroger, 2019 WL
  3208367, at *4 (M.D. Ala. July 16, 2019) (striking statements in plaintiff’s affidavit that “appear
  to merely be a restatement of Plaintiff’s complaint, which contains legal conclusions and general
  conclusory allegations”). The rest of Defendant’s declaration consists of similar conclusory
  argument and not statements of fact. From the very outset, the declaration makes various claims
  that he “owned,” “controlled,” and had an “ownership interest” in the Sargeant Family
  Businesses and the HS3 Email Account. Def. Decl. ¶¶ 3, 6-8, 15. The HS3 Email Account was
  “treated as my personal property,” id. ¶ 8, Defendant declares, and he was “treated as co-owner
  for all of the Sargeant Family Businesses,” id. ¶ 15. It was Defendant’s failure to allege facts that
  he had rights to his email account (and rights to superior to others) that Judge Reinhart identified
  as the principal fatal flaw in Defendant’s CFAA claim. ECF No. 1-5 at 15 (R&R). Lacking any




                                                   2
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 3 of 7



  actual evidence in the otherwise undisputed record, PSUF1 ¶¶ 3, 5-13, 16; RSUF2 ¶¶ 46-47, 50,
  Defendant’s declaration transparently (and improperly) attempts to manufacture a factual dispute
  through conclusory assertions. Rubenstein v. Fla. Bar, 72 F. Supp. 3d 1298, 1307 (S.D. Fla.
  2014) (“A party cannot manufacture a genuine issue of fact by misconstruing or misstating the
  clear factual record before the Court.”).
         Next, Defendant tries to recast the Settlement Agreement that he entered into with
  Mohammad Al-Saleh, making a series of assertions about the parties’ negotiations and intent,
  and the nature of his contractual obligations. Def. Decl. ¶¶ 27-36. Defendant has a foundation
  for this knowledge, he asserts, because he “actively coordinat[ed] with Burford Capital LLC”
  and was “actively engaged in negotiating the Release.” Def. Decl. ¶¶ 29, 31, 35.3
         Mere weeks ago, however, Defendant sang a different tune and professed to have little (if
  any) understanding of the terms of either the settlement agreement or the release. See, e.g.,
  PSUF ¶ 15 (HS3 Tr. at 250:25-251:1) (“Q. Do you have any understanding, sitting here right
  now, of the terms of this agreement? A. No, sir.”); id. at 247:4-7 (“Q. So beyond reading the
  words here, you don’t have any understanding? A. My attorneys basically drafted it up and said
  this needed to be signed, and I signed it.”). But Defendant cannot attest to personal knowledge
  by blatantly contradicting his own deposition testimony that he had none. That is the very
  definition of a “sham affidavit.” Leoncio v. Louisville Ladder, Inc., 2014 WL 11429056, at *5
  (S.D. Fla. Apr. 8, 2014) (“Simply put, the sham affidavit rule ensures that litigants cannot engage
  in wholesale revision of their testimony whenever expedience favors it.”).
         Lastly, Defendant’s declaration seeks to refute Plaintiffs’ argument that lacked probable
  cause and acted with malice when he asserted his claims against Hall. Def. Decl. ¶¶ 43-52.
  After Defendant explains that his and his counsel’s pre-filing investigation was limited to
  reviewing Andrew Preston’s affidavit and meetings with Patrick Mooney, he then purports to


  1
   See Plaintiffs’ Statement of Undisputed Material Facts in Support of Their Motion for Partial
  Summary Judgment, ECF No. 324 (“PSUF”).
  2
   See Plaintiffs’ Response to Defendant’s Statement of Undisputed Material Facts and Statement
  of Additional Undisputed Material Facts in Opposition to Defendant’s Motion for Summary
  Judgment, to be filed on September 6, 2019 (“RSUF”).
  3
   Remarkably, this statement contradicts Defendant’s own argument that Burford Capital “cannot
  establish personal knowledge of the parties’ intent’” because “Burford US and Dundrod did not
  participate in the settlement process.” Def. Mot. at 5-6.

                                                   3
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 4 of 7



  declare what that limited evidence “reflected” or “revealed.” Id. ¶¶ 45-47. Based on this
  evidence, Defendant states that “[t]he substance of the factual allegations” in the SAC “were all
  accurate to the best of my knowledge and belief.” Id. ¶ 49. “I strongly believe,” Defendant
  continues, “that it is illegal for anyone to take private, sensitive materials from someone else,
  especially photographs and sex videos like those contained in the HS3 Material, and to use such
  materials for harassing, abusive, or other illegitimate reasons.” Id. ¶ 50. But an affidavit that
  states “only that the affiant believes a certain fact exists” is insufficient to create “a genuine issue
  of fact about the existence of that certain fact.” Pace v. Capobianco, 283 F.3d 1275, 1278-79
  (11th Cir. 2002). For similar reasons, Defendant’s claim that he “did not file the SAC against
  Hall out of malice,” Def. Decl. ¶ 51, is merely a “conclusory assertion[ ] of ultimate fact” that
  cannot be credited on summary judgment. Hard Candy, LLC v. Hard Candy Fitness, LLC, 106
  F. Supp. 3d 1231, 1238 (S.D. Fla. 2015).
          In sum, Defendant’s declaration “consists in large part of self-serving statements and
  opinions otherwise unsubstantiated by the record before the Court.” Calvo v. B & R
  Supermarket, Inc., 63 F. Supp. 3d 1369, 1371-72 (S.D. Fla. 2014). The Court should therefore
  strike or disregard the declaration in its entirety. See id.
          B.      Declaration of Gregory Coleman
          Like Defendant’s declaration, Coleman’s is full of self-serving statements and conclusory
  arguments rather than statements of fact. For instance, Coleman repeats many of the same
  statements about the negotiations of the settlement agreement, the parties’ intent, and the nature
  and extent of Defendant’s contractual obligations. Coleman Decl. ¶¶ 4, 7-10, ECF No. 323-13.
  Aside from his bare assertion that he (and other counsel) “handled negotiating and drafting of the
  Settlement Agreement,” id. ¶ 3, however, Coleman does not claim to have personal knowledge
  of Al-Saleh’s intent. Nor could he. And Coleman’s statements about the meaning of certain
  contractual terms is improper legal opinion, not statements of fact. See Montgomery v. Aetna
  Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (“A witness also may not testify to the
  legal implications of conduct; the court must be the jury's only source of law.”); Maltez v. Trepel
  Airport Equip. GMBH, 2017 WL 5903556, at *7 (S.D. Fla. Nov. 30, 2017) (concluding that a
  witness “should not be permitted to provide expert opinion testimony on how the contract should
  be interpreted and what contractual duties [the defendant] was obligated to provide” because
  “contract interpretation is an issue of law”).


                                                     4
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 5 of 7



         Coleman’s declaration also includes statements regarding Defendant and his counsel’s
  pre-filing investigation, which are nearly identical to those in Defendant’s declaration. Compare
  Coleman Decl. ¶¶ 13-18 with Def. Decl. ¶¶ 44-48. Coleman’s analysis of the evidence that he
  and his counsel purportedly reviewed, however, is not any less improper merely because he is (in
  his own mind) “a highly ethical attorney,” Coleman Decl. ¶ 22. See, e.g., Harris v. JLG Indus.,
  2016 WL 4126521, at *4 (S. D. Ala. Aug. 2, 2016) (excluding lay witness’s analysis of
  documents that was “a classic” example “of how an expert renders an opinion”). Coleman’s
  expressed “opinion” that Defendant had “sufficient evidence,” id. ¶ 19, and that “probable cause
  existed,” id. ¶ 21, is not admissible as lay testimony, nor would it be proper expert opinion.
  Commodores Entm't Corp. v. McClary, 879 F.3d 1114, 1129 (11th Cir. 2018) (approving of
  district court’s decision striking expert’s report and testimony that was “replete with legal
  opinion”), cert. denied, 139 S. Ct. 225 (2018); Rizzo v. Edison, Inc., 172 F. App’x 391, 393-94
  (2d Cir. 2006) (affirming district court’s exclusion of expert opinion testimony on whether there
  was probable cause in malicious prosecution action).
         C.      Declarations of Ali Rahman and Harry Sargeant IV
         As a threshold matter, the Rahman and HS4 declarations should be stricken because
  Defendant did not disclose either witness, as required under Rule 26. Under that Rule, each
  party must disclose the names of individuals “likely to have discoverable information—along
  with the subjects of that information—that the disclosing party may use to support its claims or
  defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). This Court may strike an affidavit of an undisclosed
  witness filed in support of a motion for summary judgment “unless the failure was substantially
  justified or is harmless.” Faulk v. Volunteers of Am., 444 F. App’x 316, 317-18 (11th Cir. 2011);
  Liebman v. Metro. Life Ins. Co., No. 13-CV-80535, 2016 WL 7971336, at *6 (S.D. Fla. Sept. 16,
  2016). “The burden of establishing that a failure to disclose was substantially justified or
  harmless rests on the non-disclosing party.” Mitchell v. Ford Motor Co., 318 F. App'x 821, 824
  (11th Cir. 2009). Defendants did not disclose either Ali Rahman or HS4 as individuals likely to
  have discoverable information in either his initial or amended disclosures. Goldsmith Decl. Ex. 1
  at 1-7 (Def.’s Rule 26(a)(1) Init. Discl.); Goldsmith Decl. Ex. 2 at 1-5 (Def. Amend. Init. Discl.).
  Nor did Defendant identify Rahman or HS4 in response to Plaintiffs’ interrogatories asking for
  Defendant’s factual basis for his allegations in the SAC, “including documents and witnesses” on
  which he relied. Goldsmith Decl. Ex. 3 at 1-7 (Pls.’ Interrogs.).


                                                   5
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 6 of 7



         In addition to striking them under Rule 26 and 37, the Court should also strike them
  because they are not based on personal knowledge, as required by Rule 56(c). Rahman and
  HS4’s declarations both consist of nearly identical statements about Sargeant Marine’s email
  policies, including assertions that each of them “owned and controlled” their company-provided
  email accounts, Rahman Decl. ¶¶ 4-5; HS4 Decl. ¶¶ 4-5, and that Sargeant Marine had “no
  policies (official or unofficial, written or unwritten) authorizing” access by anyone else, Rahman
  Decl. ¶¶ 10-11; HS4 Decl. ¶ 10. Not only are these statements just conclusory assertions, and
  improper on that basis alone, but neither Rahman nor HS4 was ever employed by Sargeant
  Marine, as their declarations also make clear. HS4 Decl. ¶ 2 (“From approximately 2010 through
  2012, I worked as an employee and received my pay from Sargeant Bulktainers . . . .”); Rahman
  Decl. ¶ 2 (“From approximately 2011 to 2012, I worked as an employee of Phoenix Partners
  Group LP., and in that capacity represented and performed work for business entities owned by
  Harry Sargeant, III, Harry Sargeant, Jr., Daniel Sargeant, and/or James Sargeant.”). Their
  declarations utterly fail to establish that they have personal knowledge about Sargeant Marine’s
  business practices, let alone its IT policies. Connectus LLC v. Ampush Media, Inc., 2017 WL
  1743432, at *4 (M.D. Fla. May 4, 2017) (excluding witness’s testimony as to company business
  practices because the witness was not an employee of the company during the relevant time).
                                           CONCLUSION
         For the foregoing reasons, Plaintiffs respectfully request that the Court strike or
  disregard, in whole or in part, the declarations of Harry Sargeant, III, Gregory Coleman, Harry
  Sargeant, IV, and Ali Rahman, filed by Defendant in support of his Motion for Summary
  Judgment.
            LOCAL RULE 7.1 CERTIFICATE OF GOOD FAITH CONFERENCE
         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movant has
  conferred with all parties or non-parties who may be affected by the relief sought in the motion,
  and Defendant Harry Sargeant, III opposed the relief requested in this motion.




                                                   6
Case 9:18-cv-80748-RKA Document 336 Entered on FLSD Docket 09/06/2019 Page 7 of 7



  DATED: September 6, 2019                  Respectfully submitted,

                                            /s/ Samuel A. Danon
                                            Samuel A. Danon (FBN 892671)
                                            Armando Cordoves, Jr. (FBN 112425)
                                            HUNTON ANDREWS KURTH LLP
                                            1111 Brickell Avenue, Suite 2500
                                            Miami, FL 33131
                                            Tel.: (305) 810-2500
                                            Email: sdanon@HuntonAK.com
                                            Email: acordoves@HuntonAK.com

                                            Derek T. Ho (pro hac vice)
                                            Andrew E. Goldsmith (pro hac vice)
                                            Minsuk Han (pro hac vice)
                                            Christine A. Bonomo (pro hac vice)
                                            Jan E. Messerschmidt (pro hac vice)
                                            KELLOGG, HANSEN, TODD
                                              FIGEL & FREDERICK, P.L.L.C.
                                            1615 M Street, N.W., Suite 400
                                            Washington, D.C. 20036
                                            Tel: (202) 326-7900
                                            Email: dho@kellogghansen.com
                                            Email: agoldsmith@kellogghansen.com
                                            Email: mhan@kellogghansen.com
                                            Email: cbonomo@kellogghansen.com
                                            Email: jmesserschmidt@kellogghansen.com

                                            Counsel for Plaintiffs Daniel Hall, Burford
                                            Capital LLC, and Dundrod Investments Ltd.




                                        7
